*897The opinion of the court was delivered by
Dawson, J.:
In petitions for a rehearing filed by the several defendants herein, some mere defects of pleading are now urged against the informations, which were not directed to our attention when the appeals were formally presented, and to which no reference can be noted in the briefs of counsel.. The briefs and arguments of counsel were properly devoted to the weighty and difficult questions involved in the interpretation ol the trading-stamp act, the history ,of similar litigation in other jurisdictions, and the constitutional questions involved. Any defects in the mere art of pleading which may inhere in the in-formations were waived, and this court will not now consider them.
The court is urged to say whether under any circumstances a trading-stamp company which is not engaged in merchandising’on its own account can prosecute its trading-stamp business in Kansas without a license, but we can only decide questions which are squarely involved and squarely presented in an appeal; and if the court should now give a dogmatic negative to this question, it would only be dictum, and nobody would be bound by it.
Rehearing denied.